Citation Nr: 0200449	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  96-49 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This appeal arises from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The June 1996 RO decision on appeal also contained a denial 
of a claim for entitlement to a permanent and total 
disability rating for pension purposes.  As the veteran did 
not appeal that determination, however, that issue is not 
before the Board.  See 38 U.S.C.A. § 7105(a)(b)(1) (West 
1991); 38 C.F.R. § 20.200 (2001); Marsh v. West, 11 Vet. App. 
468, 470 (1998); Garlejo v. Brown, 10 Vet. App. 229, 232 
(1997) (Board did not err in refusing to adjudicate matter as 
to which no NOD was filed).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the veteran 
has been properly notified of the elements necessary to grant 
his claim for the benefit sought.

2.  The veteran served in the Republic of Vietnam from 
January 1968 to January 1969.

3.  The veteran engaged in combat with the enemy in the 
Republic of Vietnam.

4.  There is no competent medical evidence of record of any 
currently diagnosed PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This legislation 
provides, among other things, for VA assistance to claimants 
under certain circumstances.  38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2001).  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the provisions of the VCAA must be applied to 
the veteran's claim.

After reviewing the claims file, the Board finds that there 
has been substantial and sufficient compliance with the 
notice/assistance provisions of the new statute with regard 
to the issue before the Board.  The evidence of record 
includes the veteran's service medical records, his post-
service VA medical reports, reports of VA and private 
examinations and statements by the veteran and his 
representative.  Under the circumstances, the Board therefore 
finds that the record as it stands is complete and adequate 
for appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefits sought.  The Board concludes 
that the discussions in the rating decision, statement of the 
case, supplemental statements of the case, and the RO's 
letters to the veteran have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought, such that there 
has been compliance with VA's notification requirements under 
the VCAA.  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (l99l) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis V. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303(a) 
(2001).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  The Court has ruled that 
the chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be granted or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that post-service symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 493 (1997).  The rules 
concerning chronicity and continuity of symptomatology, 
however, still require "medical expertise" to relate the 
veteran's present disability to his or her post-service 
symptoms.  Savage, 10 Vet. App. at 497-98.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Initially, the Board notes that the RO, in a May 2001 
supplemental statement of the case, has done an admirable job 
of setting forth the evidence, law and reasons and bases for 
its decision.

The Board notes that, by regulatory amendment effective March 
7, 1997, substantive changes were made to the adjudication 
criteria concerning the type of evidence required to 
establish service connection for PTSD, as set forth in 
38 C.F.R. § 3.304(f).  See 61 Fed. Reg. Vol. 64, No. 117, 
32807-32808 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Fed. Cir.) has held that VA, in adjudicating a PTSD claim 
under Karnas, "should determine which version is more 
favorable to [the veteran] and apply that version."  Winters 
v. Gober, 219 F.3d 1375 (2000).  The Court has essentially 
held that the revised § 3.304(f) is more favorable to the 
veteran than the former regulation.  See generally Cohen, 
supra; Harth v. West, 14 Vet. App. 1 (2000).

In Rhodan v. West, 12 Vet. App. 55 (1998), the Court observed 
that when the Secretary adopted the revised mental disorder 
rating schedule and published it in the Federal Register, the 
publication clearly stated an effective date of November 7, 
1996.  The Court added, because the revised regulations 
expressly stated an effective date and contained no provision 
for retroactive applicability, it is evident that the 
Secretary intended to apply those regulations only as of the 
effective date. Therefore, in view of the effective date rule 
contained in 38 U.S.C.A. 5110(g), which prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law, the Secretary's 
legal obligation to apply November 7, 1996, as the effective 
date of the revised regulations prevented the application, 
prior to that date, of the liberalizing law rule stated in 
Karnas.  Accordingly, the Court held that for any date prior 
to November 7, 1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.  That same 
analysis holds true for the revised adjudicatory regulations.  
Accordingly, the version in effect prior to March 7, 1997 
will be considered to March 6, 1997, and the revised version 
from March 7, 1997 forward.

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1996).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001).

The veteran served in the Republic of Vietnam from January 
1968 to January 1969.  The veteran's DA 20 personnel records 
contain notations that the veteran's principal duties during 
that period were as an assistant machine gunner and as a 
gunner with Company D, 1st Battalion, 18th Infantry Regiment, 
1st Infantry Division.  His DD 214 contains a notation that 
he was awarded the Combat Infantryman Badge.  Thus, the Board 
finds that the veteran engaged in combat with the enemy 
during his tour of duty in the Republic of Vietnam, and that 
his stressors need not be otherwise verified.

In order to grant service connection, however, a current 
diagnosis of PTSD must be shown.  See Epps, supra.  Service 
connection may only be granted for a current disability; when 
a claimed condition is not shown, there may be no service 
connection.  See, e.g., Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran's service medical records contain no evidence of 
complaints of, treatment for, or diagnosis of any psychiatric 
disorder.

No post-service psychiatric treatment records whatsoever have 
been submitted in regard to this claim.  The veteran's Social 
Security Administration records contain only VA medical 
evidence which is already of record, and private psychiatric 
examination reports, summarized below.

An April 1996 VA psychiatric examination report contains 
notations that three psychiatric disability identification 
tests, including a PTSD test, were administered to the 
veteran.  The report contains indications that a complete 
pre-service, service and post-service history was taken from 
the veteran.  The diagnoses were: (Axis I) no diagnosis; 
(Axis II) developmental reading disorder; (Axis III) not 
evaluated; (Axis IV) stressors of divorce, unemployment, 
inadequate finances and physical injury (back problem).  The 
examiner indicated that the veteran met most, but not, all of 
the symptoms of PTSD, and "therefore at [that] time [would] 
not be given that diagnosis."

A May 1996 psychological evaluation report, submitted in 
conjunction with the veteran's Social Security Administration 
disability application, does not contain a history of the 
veteran's active duty service, other than a cursory statement 
that he was "in the United States armed services from 1967 
to 1969 and earned an honorable discharge."  No active duty 
stressors whatsoever were noted.  The veteran did report that 
he was seen at the Veterans Administration Center for "Viet 
Nam stuff and posttraumatic stress disorder," and that 
"this has been going on since 1995 through the present 
time."  The diagnoses were: (Axis I) pain disorder with both 
psychological and medical features, PTSD, and developmental 
reading disorder; (Axis II) borderline intellectual 
functioning, personality disorder not otherwise specified 
with anxious, avoidant, paranoid features; (Axis III) general 
medical problems; (Axis IV) psychosocial and environmental 
problems, i.e., unemployment quick temper, etc.; (Axis V) 
current Global Assessment of Functioning (GAF) of 45.

A September 1997 private psychiatric examination of the 
veteran, which report contains no history of events in the 
veteran's life prior to, during, or after his active duty 
service, contains diagnoses of : (Axis I) pain disorder with 
psychological and medical factors, PTSD; (Axis II) non 
specific personality disorder; (Axis III) hypertension; (Axis 
IV) victim of child abuse; (Axis V) GAF of 60.

During a March 1999 VA psychiatric examination, which report 
contains notations that the claims file and the veteran's VA 
medical records had been reviewed, and that the veteran had 
been provided a clinical interview and mental status 
examination, the veteran again provided a detailed personal 
history of events prior to, during and subsequent to his 
active duty service.  He also reported that his only 
"treatment" was individual counseling sessions at a local 
VA veterans' center for six to eight weeks during a period 
two to three years before.  The diagnoses were: (Axis I) 
generalized anxiety disorder; (Axis II) no diagnosis; (Axis 
III) see medical report; (Axis IV) financial problems and 
history of combat trauma; (Axis V) GAF of 60.  The examiner 
indicated that while the veteran suffered from residual 
symptoms related to his exposure to combat and events in 
Vietnam, "the scope and range of the symptoms and the impact 
on his life are not extensive enough to warrant a diagnosis 
of [PTSD] under current criteria."

The Fed. Cir. has indicated that there must be medical 
evidence of a current PTSD disability, as opposed to past 
medical evidence diagnosing such a disability, in order for a 
claim to be granted.  See Gilpin v. West, 155 F.3d 1353, 1356 
(Fed. Cir. 1998).  Thus, the veteran's claim could be denied 
on that basis alone, without a discussion of the May 1996 or 
September 1997 PTSD diagnoses.

That Board, however, will discuss those diagnoses to fully 
apprise the veteran of the bases for the Board's decision.  
As noted above, the physicians conducting those examinations 
did not even elicit a history of the veteran's combat 
experiences in Vietnam, nor did they relate the PTSD 
diagnoses to any such experiences.  In fact, in the 1997 
examination report the veteran's Axis I PTSD diagnosis is 
apparently based upon the Axis IV conclusion that the veteran 
was a victim of child abuse.  Axis IV assessments are 
psychosocial and environmental problems that may affect the 
diagnosis, treatment and prognosis of Axes I and II mental 
disorders.  American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), at page 41 (Jan. 1995).  The private examiners also did 
not review the veteran's prior medical records, nor his 
service medical records.

Also, as to any diagnosis based upon combat in general, the 
Board is not bound to accept the opinions of a physician that 
the veteran's PTSD was secondary to his wartime experiences 
in Vietnam.  See Wood v. Derwinski, 1 Vet App. 190, 192 
(1991); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The Board may favor one medical opinion over another provided 
that it offers an adequate statement of reasons and bases.  
Evans v. West, 12 Vet. App. 22, 30 (1998).

While the veteran, in a February 2000 statement, contended 
that he "was examined under the old DSM III and [he] 
believe[d] that [he] should be afforded an examination under 
this new DSM IV," the Board notes that the veteran's first 
VA psychiatric examination was conducted in 1996, and that 
DSM IV was first published in 1994.  While none of the 
examination reports of record contain notations indicating 
which version of the DSM was utilized in rendering a 
diagnosis, it must be presumed that all diagnoses (or lack 
thereof) were based upon DSM IV.  As noted in Cohen v. Brown, 
10 Vet. App. 128 (1997), health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen, 10 Vet. App. at 140 [mental health 
professionals are experts and are presumed cognizant of the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
and to have taken the requirements thereof into account in 
providing a post-traumatic stress disorder diagnosis].

Accordingly, for the above reasons, the preponderance of the 
evidence is against service connection for PTSD under either 
38 U.S.C.A. § 1110 or 38 C.F.R. § 3.304(f).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107 (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

Service connection for PTSD is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

